District of Columbia
                                    Court of Appeals
No. 11-BG-775

IN RE: KENNETH A. MARTIN,
                            Respondent.
Bar Registration No. 420600                                          BDN: 370-04

BEFORE: Washington, Chief Judge; Glickman, *Fisher, *Blackburne- Rigsby, Thompson,
        Beckwith, Easterly, and McLeese, Associate Judges, and *King, Senior Judge.
                                                                    .
                                     ORDER
                              (FILED - February 13, 2014)

       On consideration of respondent’s, Bar Counsel’s, and the Board on Professional
Responsibility’s (the “Board”) petitions for division rehearing, and the Board’s petition for
rehearing en banc; respondent’s response to Bar Counsel’s and the Board’s petition for division
rehearing, Bar Counsel’s response to respondent’s petition for division rehearing, and Bar
Counsel’s response to the Board’s petition for rehearing or rehearing en banc; the Board’s
response to respondent’s and Bar Counsel’s petition for division rehearing; and the Board’s
motion for leave to file the lodged reply to Bar Counsel’s response to the Board’s petition for
rehearing or rehearing en banc, it is

        ORDERED that the Board’s motion for leave to file the lodged reply to Bar Counsel’s
response to the Board’s petition for rehearing or rehearing en banc is granted and the Clerk is
directed to file the Board’s reply. It is

        FURTHER ORDERED by the merits division* that the petitions for rehearing filed by
respondent, Bar Counsel, and the Board are denied. The court’s opinion filed on March 28,
2013, is hereby reissued on this 13th day of February 2014, in amended form; the citation to In re
Tun, 26 A.3d 313, 314 & n.1 (D.C. 2011) (Per Curiam) has been deleted from the second
paragraph on page 53. It appearing that no judge of this court has called for a vote on the petition
for rehearing en banc, it is

       FURTHER ORDERED that the petition for rehearing en banc is denied.

                                              PER CURIAM.

Copies to:

Daniel S. Schumack, Esquire
3900 Jermantown Road
Suite 300
Fairfax, VA 22030-4900
No. 11-BG-775

Theodore D. Frank, Esquire
Chair, Board on Professional Responsibility
430 E Street, N.W., Suite 138
Washington, D.C. 20001

Wallace E. Shipp, Jr., Esquire
Bar Counsel, Office of Bar Counsel
515 5th Street, N.W., Suite 117
Washington, D.C. 20001

emb